             Case 1:20-cv-04883-DLC Document 26 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
NEW FORTUNE, INC.,                      :
                            Plaintiff,  :
                                        :                     Case No.: 1:20-cv-04883 (DLC) (KNF)
                - against -             :
                                        :
APEX LOGISTICS INTERNATIONAL (CN) LTD., :
AND AEROFLOT AIRLINES                   :
                                        :
                            Defendants. :
                                        :
------------------------------------- x

                        DECLARATION OF ANTHONY U. BATTISTA
                   IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

        I, ANTHONY U. BATTISTA, declare as follows:

        1.       I am an attorney duly admitted before this Court and I am a partner with the law firm

of Condon & Forsyth LLP, attorneys for Defendant AEROFLOT RUSSIAN AIRLINES.

        2.       I am familiar with all of the pleadings and proceedings in this matter and

respectfully submit this Declaration in support of Defendants’ Joint Motion to dismiss the Amended

Complaint for failure to state a claim upon which relief may be granted.

        3.       Attached hereto as Exhibit A is a true and correct copy of the Amended Complaint

[Dkt. 24] filed by Plaintiff in this action.

        4.       Attached hereto as Exhibit B is a true and correct copy of the Complaint [Dkt. 1]

filed by Plaintiff in this action.

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: October 23, 2020
       New York, New York


                                                __________________________________
                                                          Anthony U. Battista
